Case: 3:20-cv-00090-TMR-MRM Doc #: 25 Filed: 12/22/20 Page: 1 of 4 PAGEID #: 857




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON

GABRIEL SCHAAF,

                      Petitioner,               :   Case No. 3:20-cv-090

       - vs -                                       District Judge Thomas M. Rose
                                                    Magistrate Judge Michael R. Merz

TIM SHOOP, Warden,
  Chillicothe Correctional Institution,

                                                :
                      Respondent.


                                DECISION AND ORDER


       This habeas corpus case, brought pro se by Petitioner Gabriel Schaaf, is before the Court

on Petitioner’s Objections (ECF No. 23) to the Magistrate Judge’s Supplemental Report and

Recommendations (“Supplemental Report,” ECF No. 20). The Court has vacated the judgment

previously entered in the case in order to rule on those Objections (ECF Nos. 21, 22, 24).

       The only Objections made to the original Report and Recommendations (“Report,” ECF

No. 15) were directed to the Magistrate Judge’s conclusions on Ground for Relief Two and the

Supplemental Report only addressed those conclusions. The Magistrate Judge’s conclusions as to

Grounds One and Three are therefore ADOPTED.

       In the Supplemental Report, the Magistrate Judge analyzed each alleged factual error to

which Schaaf pointed in his Objections and analyzed each case on which Schaaf relied to claim

legal error by the Twelfth District Court of Appeals. Schaaf again objects and is entitled to de




                                                1
Case: 3:20-cv-00090-TMR-MRM Doc #: 25 Filed: 12/22/20 Page: 2 of 4 PAGEID #: 858




novo review by the Court of each portion of the Objections to the Supplemental Report to which

he objects.

       Schaaf emphasizes that he had left a voicemail message for the detectives on February 15,

before the so-called lawn mower interview on June 8, that if they wanted to talk to him, they should

make an appointment through his attorney (Objections, ECF No. 23, PageID 838). It is undisputed

that the detectives showed up at his house to interview him without setting up an appointment with

his attorney. They also did not Mirandize him before beginning the lawnmower interview, but

only after taking him into custody at the end of that interview after he admitted that he had struck

his son with a hatchet.

       Schaaf argues his voicemail message can “be likened to invoking right to not speak. And,

this can also be likened to requesting to have counsel present for questioning . . .” (Objections,

ECF No. 23, PageID 838-39). Thus he argues the detectives had no right to question him during

the lawnmower interview without his attorney present and the results of that interview should have

been suppressed. Id., citing Connecticut v. Barrett, 479 U.S. 523 (1987).

       Barrett does not support Schaaf’s claim. In that case the defendant was in custody and at

the police station. Given Miranda warnings, he refused to make a written statement without his

attorney present, but agreed to continue to answer questions orally. The Supreme Court held that

the Supreme Court of Connecticut had erred in suppressing the oral statements under Miranda.

       In the Supplemental Report, the Magistrate Judge held that the requirement for Miranda

warnings only applies when a suspect is in custody. The Magistrate Judge relied on controlling

Sixth Circuit precedent, Mason v. Mitchell, 320 F.3d 604 (6th Cir. 2003), for this proposition

(Supplemental Report, ECF No. 20 PageID 830).

       In his Objections, Petitioner asserts that the state court was required to consider the totality of

the circumstances of the lawnmower interview to determine if he was in custody or the legal equivalent

                                                   2
Case: 3:20-cv-00090-TMR-MRM Doc #: 25 Filed: 12/22/20 Page: 3 of 4 PAGEID #: 859




when he made the incriminating statements (Objections, ECF No. 23, PageID 840). He again quotes

United States v. Mendenhall, 446 U.S. 544 (1980):

               Examples of circumstances that might indicate a seizure, even where
               the person did not attempt to leave, would be the threatening
               presence of several officers, the display of a weapon by an officer,
               some physical touching of the person of the citizen, or the usage of
               language or tone of voice indicating that compliance with the officer
               might be compelled.

446 U.S. at 554. He also cites facts reported in the Mendenhall opinion which led the Supreme

Court to conclude no seizure had taken place in that case (Objections, ECF No. 23, PageID 840-

41).

       A habeas corpus court does not review de novo the application of law to fact by the courts

of the convicting State. Rather, it must determine whether that application was objectively

unreasonable. 28 U.S.C. § 2254(d)(1). To overturn the state court decision, a habeas petitioner

must show “that the state court’s ruling on the claim being presented in federal court was so lacking

in justification that there was an error well understood and comprehended in existing law beyond

any possibility for fairminded disagreement.”         White v. Wheeler, 577 U.S. 73 (2015)(per

curiam), quoting White v. Woodall, 572 U.S. 415 (2014), quoting Harrington v. Richter, 562 U.S.

86, 103 (2011).

       Looking only at the factors quoted from Mendenhall, it is clear that the state court’s

decision in this case was not objectively unreasonable. While the detectives were armed, they did

not unholster or otherwise display those weapons nor did they touch Schaaf until they finally

arrested him. The use of a totality of the circumstances test implies that there is no one factor

which will turn a questioning from non-custodial to custodial.

       Petitioner relies heavily on United States v. Ray, 803 F.3d 244 (6th Cir. 2015). In that case

the Sixth Circuit interpreted Missouri v. Seibert, 542 U.S. 600 (2004), a case which did not produce


                                                 3
Case: 3:20-cv-00090-TMR-MRM Doc #: 25 Filed: 12/22/20 Page: 4 of 4 PAGEID #: 860




a majority opinion in the Supreme Court. Ray was before the circuit court on direct appeal and was

remanded for application of the standard, newly-announced in Ray, in the first instance by the

District Court. In this habeas corpus case we are not concerned with applying a standard in the

first instance. Nor can we reverse if we find the Ohio courts did not follow Ray. Instead, we may

grant the writ only if the state court decision was an objectively unreasonable application of the

holding of the United States Supreme Court in a relevant case. The Court is convinced the

Magistrate Judge correctly analyzed the relevant Supreme Court precedent and the Supplemental

Report is therefore correct in concluding the state court decision on the Fifth Amendment issue is

objectively reasonable.



Conclusion



       Having considered de novo those portions of the Supplemental Report to which petitioner

has objected, the Court OVERRULES those Objections and adopts the Supplemental Report as

well as adopting the original Report to the extent Petitioner did not object to it. It is therefore

ordered that the Petition herein be dismissed with prejudice. Because reasonable jurists would not

disagree with this conclusion, Petitioner is denied a certificate of appealability and the Court

certifies to the Sixth Circuit that any appeal would be objectively frivolous and should not be

permitted to proceed in forma pauperis.



December 22, 2020                                                   *s/Thomas M. Rose

                                                                    ________________________
                                                                          Thomas M. Rose
                                                                     United States District Judge



                                                4
